In a special proceeding by a claimant for leave to amend a notice of claim, the respondent City of New York appeals from an order of the Supreme Court, Kings County, entered November 22, 1965, which granted the application. Order reversed, on the law, and motion denied, with $10 costs and disbursements. No questions of fact were considered. The amendment which was sought was to add a cause of action for malicious prosecution as an additional ground of claim against appellant. In our opinion, such amendment would be of a substantive nature and not within the purview of subdivision 6 of section 50-e of the General Municipal Law. It would be, in effect, the interposition of a new cause of action subsequent to the time limited by statute. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.